Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered March 9, 1995, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 7V2 to 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues concerning the reliability of identification testimony were properly presented to the jury and we see no reason to disturb its findings. Defendant’s application for waiver of the mandatory surcharge is premature so long as defendant is still serving the term of imprisonment (People v Ramirez, 208 AD2d 381, lv denied 84 NY2d 1037). Concur—Sullivan, J. P., Ellerin, Williams, Tom and Colabella, JJ.